Citation Nr: 1751129	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  13-35 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a head disability.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a leg disability.

4.  Entitlement to service connection for a tumor in the nasal cavity, to include as secondary to exposure to contaminated water at Camp Lejeune.

5.  Entitlement to service connection for gum disease, to include as secondary to exposure to contaminated water at Camp Lejeune.




REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from March 1975 to March 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago Illinois, which denied the claim to reopen service connection for back, leg, and head conditions, and a June 2014 rating decision of the RO in Louisville, Kentucky, which denied the claims for service connection for nasal cavity tumor and gum disease.  The Louisville, Kentucky, RO has special jurisdiction over claims involving exposure to contaminated water at Camp Lejeune.

In a June 2015 decision, the Board denied the Veteran's claims to reopen the issues of entitlement to service connection for disabilities of the low back, leg, and head.  The Veteran appealed the denials to the United States Court of Appeals for Veterans Claims.  In January 2016, the Court partially vacated the Board's June 2015 decision, and remanded the issues of whether new and material evidence has been received to reopen the claims of entitlement to service connection for a low back, leg, and head disabilities for appropriate action, pursuant to a January 2016 Joint Motion for Remand.  

The issues of entitlement to service connection for a low back disability, a head disability, a nasal cavity tumor, and gum disease; and whether new and material evidence has been received to reopen a claim of entitlement to service connection for a leg disability are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.   A November 2007 Board decision denied service connection for low back and head disabilities.

2.  Evidence received since the November 2007 Board decision is neither cumulative nor redundant, and, when considered with previous evidence of record, raises a reasonable possibility of substantiating the claims for service connection for low back and head disabilities.


CONCLUSIONS OF LAW

1.  The November 2007 Board decision denying service connection for low back and head disabilities is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2017).

2.  New and material evidence sufficient to reopen the claims of entitlement to service connection for low back and head disabilities has been received, and the claims are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).

New and material evidence is not required as to each previously unproven element of a claim.  There is a low threshold for reopening claims.  38 C.F.R. § 3.156(a) (2017); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2017).  To establish service connection for a current disability, a Veteran must show the existence of a present disability; in-service incurrence or aggravation of a disease or injury; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

The Board denied service connection for low back and head disabilities in a November 2007 decision.  The Veteran was notified of the Board's decision, and was provided notice of his procedural and appellate rights.  The Veteran did not appeal the November 2007 Board decision to the Court within 120 days of that notice, and it is final.  38 U.S.C.A. § 7104 (b) (West 2014); 38 C.F.R. § 20.1100 (2017).

Prior to the November 2007 Board decision, the evidence of record included a current diagnosis of an arthritic low back disability.  The Board denied the claim on the basis that the Veteran's account of an in-service injury was not considered credible and there was no evidence of continuity of back symptomology following service separation.  The Board denied the claim for a head disability on the basis that there were no diagnoses of or evidence of treatment for a head disability before or after service.

Briefly reviewing the evidence submitted since the November 2007 Board decision, in a February 2016 written statement, the Veteran stated that he experienced pain in his low back since injuring it during service.  The Board notes that evidence is new because it was not before the Board at the time of the November 2007 Board decision.  When assuming the evidence's credibility, as is required only when determining whether to reopen a previously denied claim for service connection, it is also material because it suggests that the Veteran experienced an in-service back injury followed by continuity of pain symptomatology after service.  

Regarding the claim for service connection for a head disability, in a November 2009 VA treatment record, a VA examiner treated the Veteran headache symptomatology.  In February 2016, the Veteran stated that he experienced pain in his head since injuring it in service.  The Board notes that evidence is new because it was not before the Board at the time of the November 2007 Board decision.  When assuming the evidence's credibility, as is required only when determining whether to reopen a previously denied claim for service connection, it is also material because it suggests that the Veteran experienced an in-service head injury followed by continuity of diagnosed headache pain symptomatology after service.  

New and material evidence having been received, the claims for service connection for low back and head disabilities are reopened.


ORDER

The claim of entitlement to service connection for a low back disability is reopened and, to that extent only, the appeal is granted.

The claim of entitlement to service connection for a head disability is reopened and, to that extent only, the appeal is granted.
REMAND

Regarding the claims for service connection for low back and head disabilities, and the application to reopen a claim service connection for a leg disability, in an October 2017 brief, the Veteran's representative requested that the Board attempt to obtain the Veteran's unit records for the months of November and December 1975 to verify the Veteran's accounts of in-service low back, head, and leg injuries.  A remand is necessary to attempt to obtain the outstanding records.

Regarding the claims for service connection for low back and head disabilities, a remand is also necessary to provide the Veteran with a VA examination to determine the etiology of the claimed disabilities.  Furthermore the Joint Motion for Remand requested that VA associate certain evidence with the record.

Regarding the claims for service connection for a nasal cavity tumor and gum disease, in a June 2015 remand, the Board requested that the Veteran be scheduled for a physical examination.  The Board specifically indicated that the examiner who had performed the physical examination was to diagnose current disabilities of the digestive system, mouth, and sinuses, and provide opinions as to the etiologies of any diagnosed disabilities.  The Board notes that instead of providing the requested examination, medical opinions created by a practitioner who had not examined the Veteran were procured.  While the Board appreciates the thoroughness of the opinion obtained, a remand by the Board creates a right to compliance with the requests.  Therefore, remand is necessary to schedule a VA examination in compliance with the Board's June 2015 remand requests.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the claims are REMANDED for the following action:

1.  Attempt, according to the guidelines for obtaining Federal records, to obtain the Veteran's unit records for the months of November and December 1975 to attempt to verify his reports of low back, head, and leg injuries during that period.  

2.  After obtaining any necessary releases, obtain and associate with the claims file all outstanding records of treatment for the claimed low back, head, leg, nasal cavity tumor, and gum disease disabilities.  Associate all records or responses received with the record.  All efforts to obtain records should be fully documented.  Specifically ensure that the following records are associated with the claims file:  (1) Marian VA Medical Center from July 2006 to October 2013, (2) Milwaukee VA Medical Center from January 2003 to June 2006, and (3) Little Rock VA Medical Center from May 2000 to April 2002.

3.  Then, schedule the Veteran for a VA examination with a medical doctor examiner who has not previously examined him to determine the etiology of the claimed low back and head disabilities.  The examiner must review the record and should note that review in the report.  In reviewing the record, the examiner should note the existing service medical records, the service personnel records, the post-service treatment records, and the Veteran's lay statements.  The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  The examiner is asked to provide the following opinions:

(a)  Confirm that the examiner is a medical doctor who has not previously examined the Veteran in conjunction with these claims.

(b)  Is it at least as likely as not (50 percent or greater probability) that any diagnosed low back disability is related to service or any incident of service, to include a claimed in-service low back injury?

(c)  Is it at least as likely as not (50 percent or greater probability) that a diagnosed head disability is related to service or any incident of service, to include a claimed in-service head injury?

4.  Then, schedule the Veteran for a VA examination with a VA examiner with experience in the field of occupational and environmental medicine.  The examiner must review the record and should note that review in the report.  In reviewing the record, the examiner should note the existing service medical records, the service personnel records, the post-service treatment records, and the Veteran's lay statements.  The examiner should identify all current disabilities of the digestive system, mouth, and sinus.  For any currently identified disabilities, the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that each diagnosed disability is related to or had onset in service, to include whether each disability is related to exposure to contaminated water at Camp Lejeune.  The examiner is asked to discuss both the article submitted by the Veteran indicating a relationship between benzene exposure and the development of oral cavity tumors in animals; and the January 2017 VA medical opinion.  The examiner should provide a complete rationale for all opinions expressed and conclusions reached.

5.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


